A review of the record reveals that County Court did not abuse its discretion by granting the People’s motion to reopen the suppression hearing, nor by denying defendant’s subsequent application to reopen the hearing (see, People v Frieson, 103 AD2d 1009). We note that the People’s motion was made during oral argument on the suppression motion after defendant, apparently for the first time, challenged the execution of the search warrant. Upon reopening, the People presented their witness, after which the defense was allowed to present a new witness. Defendant’s motion to reopen was made during trial, after the People closed their case, and was denied after defendant was allowed to make an offer of proof.
Next, the record supports County Court’s determination that the search warrant was executed in substantial compliance with CPL 690.50 (1) (see, People v Drapala, 93 AD2d 956). Accordingly, the suppression motion was properly denied and the judgment should be affirmed.
Judgment affirmed. Kane, J. P., Main, Yesawich, Jr., Levine and Harvey, JJ., concur.